Citation Nr: 1333761	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  08-34 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for tibial stress fracture, left leg.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for tibial stress fracture, right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had honorable active service from January 19, 1968 to August 6, 1980.  The Veteran's period of service from August 7, 1980 to October 20, 1989 was under conditions other than honorable.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for tibial stress fractures of the left and right legs.  

The Veteran testified at a RO hearing in December 2008; the transcript is of record.  He requested a Board hearing but later withdrew his request in a November 2010 submission.  

In a November 2009 decision, the RO confirmed and continued a prior decision finding that his period of service from August 7, 1980 to October 20, 1989 was a bar to VA benefits.  The Veteran filed a notice of disagreement in December 2009 and a statement of the case was issued in January 2011.  He did not file a substantive appeal, thus the Board does not have jurisdiction of this issue.

In a March 2010 rating decision, the RO denied entitlement to service connection for back disability, bilateral knee disability, residuals of left knee injury, and residuals of left elbow injury.  The Veteran filed a notice of disagreement in June 2010 and a statement of the case was issued in January 2012.  No substantive appeal was filed, and thus these issues are not in appellate status.  

The issues of entitlement to service connection for tibial stress fractures of the left and right legs, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a June 2002 RO decision, service connection was denied for bilateral tibial stress fractures.  An appeal was perfected, but in August 2006 he withdrew such appeal.   

2.  Additional evidence received since the RO's June 2002 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claims and raises a reasonable possibility of substantiating the claims of service connection for tibial stress fractures of the right and left legs.


CONCLUSIONS OF LAW

1.  The June 2002 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the RO's June 2002 decision which denied entitlement to service connection for bilateral tibial stress fractures, and the claims of service connection for tibial stress fractures of the right and left legs are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

Even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As detailed hereinabove, the Veteran's period of service from January 19, 1968 to August 6, 1980, was honorable, and his period of service from August 7, 1980 to October 20, 1989, was under conditions other than honorable.  Per an April 1992 Administrative Decision, it was determined that this period of service was a bar to VA compensation benefits.

In August 2001, the Veteran filed a claim of service connection for tibial stress fractures of both legs.  He asserted that the stress fractures occurred in 1981.  

In a June 2002 rating decision, the RO denied the Veteran's claims of service connection on the basis that they occurred during his period of other than honorable service.  Such rating decision also denied entitlement to service connection for diabetes mellitus, type II.  The Veteran filed a notice of disagreement in August 2002, a statement of the case was issued in August 2003, and a substantive appeal was received in September 2003.  

In April 2006, the Board remanded the issues of entitlement to service connection for diabetes mellitus, type II, and tibial stress fractures of both legs, to afford the Veteran a Board hearing.  In an August 2006 rating decision, the RO granted entitlement to service connection for diabetes mellitus, type II.  In an August 2006 submission, the Veteran withdrew his appeal of entitlement to service connection for tibial fractures of both legs stating that the grant of service connection for diabetes mellitus, type II, satisfied his appeal.  

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran's submission meets the criteria for withdrawing his substantive appeal.  Thus, the Board no longer had jurisdiction of the Veteran's appeal.  Thus, the RO's June 2002 decision is final.  38 U.S.C.A. § 7105.

In November 2006, the Veteran filed a claim of service connection for tibia stress fractures of the legs.  He asserted that he sustained stress fractures of the tibias in 1972.  

In a December 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for tibia stress fractures, bilateral legs. 

In December 2008, the Veteran testified at a RO hearing.  He explained that in May 1972, while he was stationed in Okinawa, he was going through a Special Forces jump school.  T. at 2.  He reportedly sustained injury when he made a jump landing on both legs, hitting his left knee and elbow.  Id.  He asserted that he went to the emergency room at Kadena Air Force Base.  Id.

In a statement received in June 2010, the Veteran asserted the incident occurred in April or May 1973.  

A statement received in January 2012 from J.T., a fellow soldier, indicated that he witnessed the Veteran injure himself during a parachute landing in May 1973.  J.T. asserted that the Veteran was knocked unconscious by the parachute jump and was taken to a medical facility.  J.T. stated that the injuries included lacerations on his left elbow, as well as on his left knee, and his ankles were in ace wraps.  

The lay statements from the Veteran and J.T. as to the injuries sustained during a parachute jump in May 1972 or May 1973 constitute new and material evidence as they were not previously of record and such injuries reportedly occurred during an honorable period of active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for tibial stress fractures, bilateral legs, is reopened.  38 U.S.C.A. § 5108.  The merits of these claims are addressed in the Remand below.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for tibial stress fracture, left leg, is reopened. To this extent, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for tibial stress fracture, right leg, is reopened. To this extent, the appeal is allowed.


REMAND

The Veteran was stationed in Korea from September 1972 to October 1973.  He underwent Basic Airborne training for 3 weeks in 1972 at USARPAC.  A service personnel record reflects that he received the Parachute Badge.  

The reported parachuting incident described by the Veteran and J.T. is not reflected in the service treatment records.  

A January 1980 service treatment record reflects complaints of right tibial pain, midshaft to distal 1/3 for 1 week.  The provisional diagnosis was questionable stress reaction right tibia.  A January 1980 x-ray examination reflects some cortical thickening diffusely over the anterior surface of the tibia with a vague lucency near the midshaft which was noted could be the result of a stress fracture.  It was recommended that he undergo a bone scan.  He underwent a bone scintigraphy of the legs, which showed no scintigraphic evidence to suggest stress fracture involving the right tibia.  

On August 4, 1980, the Veteran complained of generalized muscle weakness, the onset one week prior.  The provisional diagnosis was transient muscle weakness of questionable etiology.  

In August 1981, the Veteran complained of pain and tenderness along the right and left tibias.  An x-ray examination showed an area of cortical thickening of the posterior aspect of the left proximal tibia and some smooth undulating areas of cortical thickening involving the shafts of both tibias.  It was difficult to distinguish some relatively minor normal variations of anatomy from localized periosteal reaction from stress fracture in this case.  A bone scan was recommended.  He underwent a limited bone scintigraph, which showed impending of stress fractures of both tibial shaft.  

A December 1981 physical profile record reflects stress fractures of both tibial shaft and the Veteran was deemed medically qualified for temporary duty for 90 days.  

In light of the Veteran's lay assertions of sustaining injuries in May 1972 or May 1973 during a period of honorable service, his complaints documented in January 1980 and August 4, 1980 which were during his period of honorable service, and a diagnosis of tibial stress fractures in August 1981 during his period of other than honorable service, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed tibial stress fractures.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to determine the nature and etiology of his claimed tibial stress fractures.  The claims file must be made available to and be reviewed by examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.


The examiner should respond to the following:

a)  Please identify all disabilities associated with the left and right legs, to include whether there are residuals of tibial stress fractures;

b)  Is it at least as likely as not (a 50% or higher degree of probability) that a disability of the left leg had its clinical onset during a period of honorable active service (January 1968 to August 6, 1980) or is otherwise related to his period of honorable active service, to include injuring his legs during a parachute jump in May 1972 or May 1973; the complaints and treatment documented in January 1980; or, the complaints and treatment documented on August 4, 1980.

c)  Is it at least as likely as not (a 50% or higher degree of probability) that a disability of the right leg had its clinical onset during a period of honorable active service (January 1968 to August 6, 1980) or is otherwise related to his period of honorable active service, to include injuring his legs during a parachute jump in May 1972 or May 1973; the complaints and treatment documented in January 1980; or, the complaints and treatment documented on August 4, 1980.  

The examiner is advised that the Veteran's period of active service from August 7, 1980 to October 20, 1989 is a bar to VA benefits.  

All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

The examiner is instructed, for the purpose of the examination, to assume that the Veteran was indeed involved in a parachute accident as he claims- the credibility of such statements are a question for the Board to address at the time a final decision is rendered. 

2.  After completion of the above, review the expanded record and readjudicate the claims of service connection for tibial stress fractures, right and left legs.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


